      Case 3:12-cv-04049-JST Document 118 Filed 01/24/19 Page 1 of 1


 1

 2
                                    UNITED STATES DISTRICT COURT
 3
                                NORTHERN DISTRICT OF CALIFORNIA
 4

 5

 6
     DROPLETS, INC.,                                 Case No. C 12-03733-JST
 7
                       Plaintiff,                    [PROPOSED] ORDER GRANTING
 8                                                   JOINT MOTION TO CONTINUE
            v.                                       CASE MANAGEMENT CONFERENCE
 9
     YAHOO!, INC.,
10
                       Defendant.
11
     DROPLETS, INC.,
12                                                   Case No. C 12-04049-JST
                   Plaintiff,
13                                                   [PROPOSED] ORDER GRANTING
            v.                                       JOINT MOTION TO CONTINUE
14                                                   CASE MANAGEMENT CONFERENCE
     NORDSTROM, INC.,
15
                   Defendant.
16

17
            The Court, having reviewed the Joint Motion to Continue Case Management Conference,
18
     continues the case management conference until February 27, 2019, with a Joint Case Management
19
     Statement due on February 20, 2019.
20

21          IT IS SO ORDERED.

22
     DATED: January 24, 2019                           ____________________________
23                                                     The Honorable Jon. S. Tigar
24                                                     United States District Judge

25

26
27

28

                                                                          [PROPOSED] ORDER GRANTING
                                                                      JOINT MOTION TO CONTINUE CASE
                                                                        MANAGEMENT CONFERENCE
